Citation Nr: 1721525	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, with jurisdiction later transferred to the RO in Boston, Massachusetts. 
 
In September 2016 the Board remanded the issue for further evidentiary development. The case has now been returned to the Board for further appellate action. 
 

FINDINGS OF FACT

1. The Veteran has a current diagnosis of PTSD.

2. Affording the Veteran the benefit of the doubt, his claimed in-service stressor has been sufficiently corroborated by credible supporting evidence.

3. Competent and persuasive medical evidence indicates that the Veteran's current PTSD is causally related to his in-service stressor.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from PTSD as a result of his active-duty service. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event. 38 C.F.R. § 3.303.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD. Cohen, 10 Vet. App. at 140. If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated. Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

In this case, the Board finds that, affording the Veteran the benefit of the doubt, the criteria for establishing service connection for PTSD have been met. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990) (Under the "benefit of the doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.).

At his November 2009 hearing at the Boston, Massachusetts RO, the Veteran asserted that in or around August 1962, he underwent Survival, Evasion, Resistance and Escape training while stationed in California. The Veteran reported that this training, which was meant to simulate a "prisoner of war" scenario, required that he crawl through a wire enclosure while being hit, kicked and verbally accosted. The Veteran asserted that he was knocked down and dragged, and that he was forced to stay in a box for several hours. The Veteran further reported that he began to experience symptoms of PTSD, to include nightmares and sweats, in 1967. 

The Veteran was provided a VA psychiatric examination in December 2010. The examiner diagnosed the Veteran with PTSD and opined that the reported Survival, Evasion, Resistance and Escape training was a contributing stressor. The examiner noted that the reported prisoner-of-war simulation was the Veteran's most troubling memory, and that his psychiatric symptoms included distressing recollections of the event and persistent avoidance of thoughts about the trauma. 

A review of the Veteran's military personnel records supports his contention that he underwent Survival, Evasion, Resistance and Escape training. Specifically, the personnel records indicate that the Veteran attended a six-day "survival" school in September 1962. Additionally, the records support that the Veteran was assigned to Carrier Airborne Early Warning Squadron 11 (VAW-11) from March 1962, which was based at Naval Air Station North Island in San Diego, California. 

After reviewing the evidence described above, the Board finds that the competent medical evidence of record indicates that the Veteran has a current diagnosis of a psychiatric disorder, to include PTSD, which is related to his service. The Veteran has provided consistent written lay statements and hearing testimony describing the traumatic experience, and there is nothing in the record to contradict these assertions or that would indicate that the Veteran is not credible. The December 2010 VA examiner provided competent medical evidence indicating that the Veteran's psychiatric symptoms were caused by his traumatic experiences in service. See 38 C.F.R. § 3.304 (f)(5); Menegassi, 638 F.3d at 1382; Cohen, 70 Vet. App. at 140; see also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  Finally, there is credible supporting evidence that the in-service stressor occurred as alleged.  As such, entitlement to service connection for an acquired psychiatric disorder, manifested by PTSD, is warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, manifested by PTSD, is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


